



COURT OF APPEAL FOR ONTARIO

CITATION:
Keewatin v. Ontario
    (Natural Resources), 2012 ONCA 891

DATE: 20121217

DOCKET: M41405, M41465, M41468,

M41472, M41473, M41474 (C54314)

Sharpe J.A. (In Chambers)

BETWEEN

Andrew Keewatin Jr. and Joseph William Fobister
    on their own behalf and on behalf of all other members of Grassy Narrows First
    Nation

Plaintiffs (Respondents)

and

Minister of Natural Resources

Defendant (Appellant)

and

Resolute FP Canada Inc.
    (formerly Abitibi-Consolidated Inc.)

Defendant (Appellant)

and

The Attorney General of
    Canada

Third Party (Appellant)

Robert Janes and Elin Sigundson for Keewatin et al

Michael Stephenson and Mark Crow, for the Minister of
    Natural Resources

Christopher Matthews, for Resolute FP Canada Inc.
    (formerly Abitibi)

William J. Burden and Linda I. Knol, for Goldcorp Inc.

Sean Fairhurst, for Ermineskin First Nation et al

Gary Penner and Barry Ennis, for the Attorney General of
    Canada

Peter Hutchins and Robin Campbell, for Grand Council
    Treaty 3

Bruce McIvor, for Wabauskang First Nation and Big Grassy
    First Nation

David Leitch, for Lac Seul First Nation

ADDITIONAL ENDORSEMENT

[1]

I have been asked for assistance in settling the terms of my order of
    July 3, 2012 with respect to intervener status. Mr Janes letter of October 18,
    2012 attaches a form or order to which all parties and interveners except Lac
    Seul First Nation, Wabauskang and Big Grassy agree, and indicates that those
    interveners will provide differing language with respect to para. 7 of the
    order.

[2]

The court has subsequently heard from counsel for La Seul who did not
    propose other terms but indicated that he was prepared to leave the matter to my
    discretion or the discretion of the panel hearing the appeal. None of the other
    interveners have proposed different terms.

[3]

The language of para. 7 of Mr. Janes draft, stating that the intervener
    parties and intervener friends of the court shall not be entitled to seek costs
    or be liable for costs of the appeals, corresponds with the usual practice of
    this court. Accordingly, in the absence of any submission that some other order
    should be made, I approve the draft order submitted by Mr. Janes.


